          0:21-cv-00554-TLW         Date Filed 02/23/21       Entry Number 1-1       Page 1 of 4




                                                                                                                ELECTRONICALLY FILED - 2021 Jan 21 9:16 AM - FAIRFIELD - COMMON PLEAS - CASE#2021CP2000029
STATE OF SOUTH CAROLINA,                 )
                                         ) IN THE COURT OF COMMON PLEAS
COUNTY OF FAIRFIELD                      )


Thomas Seth Powers,                      )
                                         )
                       PLAINTIFF,        )
                                         )
VS.                                      )          SUMMONS
                                         )         2021-CP-29-______
Enrique Hidalgo Felipe and M&J           )
Logistics aka Monjay Logistics, LLC      )
                                         )
                                         )
                   DEFENDANT(S).         )
                                         )


                       TO: THE DEFENDANTS ABOVE NAMED:

                       YOU ARE HEREBY SUMMONED AND REQUIRED to Answer the Complaint in

the above entitled cause of action, a copy of which is herewith served upon you, and to serve a copy of your

Answer to the Complaint on the Subscriber hereof at their offices at 312 North Main Street, Lancaster, South

Carolina, within (30) days after the service hereof, exclusive of the day of such service, and if you fail to

Answer the Complaint within the time aforesaid, the Plaintiff will apply to the Court for a judgment by

default to be rendered against you for the relief demanded in the Complaint.

January 21, 2021
                                                      FRANCIS BELL LAW FIRM, LLC
Lancaster, South Carolina
                                                      s/Francis L. Bell, Jr.
                                                      Francis L. Bell, Jr.
                                                      S.C. Bar No. 627
                                                      Attorney for Plaintiff
                                                      P. O. Box 867
                                                      Lancaster, SC 29721
                                                      (803)283-8476

CAUSE OF ACTION: Tort
TO BE TRIED BY: Court and Jury
          0:21-cv-00554-TLW         Date Filed 02/23/21      Entry Number 1-1       Page 2 of 4




                                                                                                            ELECTRONICALLY FILED - 2021 Jan 21 9:16 AM - FAIRFIELD - COMMON PLEAS - CASE#2021CP2000029
STATE OF SOUTH CAROLINA                      )
                                             )       IN THE COURT OF COMMON PLEAS
COUNTY OF FAIRFIELD                          )

Thomas Seth Powers,                     )
                                        )
              PLAINTIFF,                )            COMPLAINT
                                        )            2021-CP-29-______
vs.                                     )            Jury Trial Demanded
                                        )
Enrique Hidalgo Felipe and              )
M&J Logistics aka Monjay Logistics, LLC )
                                        )
                                        )
              DEFENDANT(S).             )

       Plaintiffs complaining of the Defendants would allege and show:

1.     Plaintiff is a resident of the County of Chester, State of South Carolina.

2.     Upon information and belief, Defendant, Enrique Hidalgo Felipe is a resident of the County of

Union, State of North Carolina, further was on the accident date an employee of M&J Logistics aka

Monjay Logistics, LLC.

3.     Defendant, Enrique Hidalgo Felipe, on the date in question was acting within the scope of his

employment with M&J Logistics aka Monjay Logistics, LLC., and further was driving a M&J Logistics

aka Monjay Logistics, LLC vehicle with permission of his employer.

4.     That M&J Logistics aka Monjay Logistics, LLC is based in Charlotte, North Carolina.

5.     That the accident complained of occurred on June 1, 2018 in Fairfield County, South Carolina, so

per Section 15-78-100 Code of Laws for South Carolina, 1976 as amended, jurisdiction is proper in

Fairfield Common Pleas.

6.     That upon information and belief, the 2011 IHC 4000 Series Truck with VIN#

1HTMMAALXBH364065 was involved in the accident that occurred on June 1, 2018 driven by

Defendant Enrique Hidalgo Felipe and was owned by M&J Logistics aka Monjay Logistics, LLC.

7.     That heretofore, Defendant, Enrique Hidalgo Felipe, an employee of M&J Logistics aka Monjay

Logistics, LLC was driving a 2011 IHC 4000 Series Truck owned by M&J Logistics aka Monjay

Logistics, LLC, traveling East on US Hwy. 200, directly in front of his vehicle was Plaintiff Thomas Seth
            0:21-cv-00554-TLW        Date Filed 02/23/21       Entry Number 1-1       Page 3 of 4




                                                                                                               ELECTRONICALLY FILED - 2021 Jan 21 9:16 AM - FAIRFIELD - COMMON PLEAS - CASE#2021CP2000029
Powers on a moped, traveling in the same direction of Defendants vehicle, when suddenly and without

any warning, Defendant Enrique Hidalgo as employee of M&J Logistics aka Monjay Logistics, LLC and

therefore, Defendants M&J Logistics aka Monjay Logistics, LLC struck Plaintiff’s moped from behind

and both vehicles caught fire; said collision caused Plaintiff Thomas Seth Powers to suffer severe injuries

to his head, face, neck shoulders, hands, back, chest, legs, ankles and feet, medical bills, hospital bills,

drug bill, temporary and permanent disability, loss of earnings, loss of enjoyment of life and pain and

suffering all in such sum of actual damages as established by the facts, also such punitive damages as

established by the facts.

8.     Further as a result of said collision, Plaintiff Thomas Seth Powers sustained damages to his motor

vehicle, to wit his moped.

9.     Said accident and resulting damages to Plaintiff Thomas Seth Powers was a direct and proximate

result of the negligence, gross negligence, willfulness, wantonness and recklessness of the Defendant

driver Enrique Hidalgo Felipe and therefore his employer, M&J Logistics aka Monjay Logistics, LLC in

the operation of the vehicle in the following particulars to wit:

       A.              That Defendants failed to keep a proper lookout.

       B.              That Defendants failed to keep the vehicle under proper control.

       C.              That Defendants failed to make proper use of the brakes.

       D.              That Defendant was driving too fast for conditions.

       E.              That Defendant failed to maintain adequate attention to the road and/or traffic
                       conditions then existing.

       F.              In failing to maintain said vehicle in a safe operating condition.

       G.              In employing a driver who knew or should have known to drive in such a manner
                       was hazardous to others.

       H.              In having complete disregard for the safety of other drivers on the road, including
                       Plaintiff.

       I.              That the Defendants failed to properly train their employee.
         0:21-cv-00554-TLW          Date Filed 02/23/21      Entry Number 1-1       Page 4 of 4




                                                                                                           ELECTRONICALLY FILED - 2021 Jan 21 9:16 AM - FAIRFIELD - COMMON PLEAS - CASE#2021CP2000029
                                         PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully prays for the following relief:

       1. For a verdict that Defendant driver Enrique Hidalgo Felipe is liable for such actual damages

and punitive damages as proven and allowed by law.

       2. For a verdict that Defendant M&J Logistics aka Monjay Logistics, LLC is liable for such actual

damages as proven and allowed by law.

       3. Reimbursement of all costs of this action to the extent allowed by law.



January 21, 2021                                     FRANCIS BELL LAW FIRM, LLC


Lancaster, South Carolina                            s/Francis L. Bell, Jr.
                                                     Francis L. Bell, Jr.
                                                     S.C. Bar No. 627
                                                     Attorney for Plaintiff
                                                     P.O. Box 867
                                                     Lancaster, South Carolina 29721
                                                     (803) 283-8476
